In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00235-CV


                            CURTIS SHABAZZ, APPELLANT

                                           V.

                           DIONNE ETHERIDGE, APPELLEE

                          On Appeal from the 108th District Court
                                   Potter County, Texas
            Trial Court No. V-101658-E, Honorable Douglas Woodburn, Presiding

                                    August 14, 2014

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant Curtis Shabazz has filed a motion seeking voluntary dismissal of this

appeal.1 The Court finds the motion complies with the requirements of appellate rule

42.1(a)(1) and that granting the motion will not prevent any party from seeking relief to

which it would otherwise be entitled.


      1
         The heading of the trial court’s judgment identifies only defendant, “Dionne
Etheridge.” Elsewhere, the judgment references a motion to dismiss brought by
“defendants Clark, Etheridge, and Grant[].” The clerk’s record contains an answer filed
by “Brian Clark, Dionne Etheridge, and Nikelle Grant.”
      Accordingly, and as no decision of the Court has been delivered to date, we

grant Shabazz’s motion to dismiss the appeal. The appeal is dismissed. No motion for

rehearing will be entertained and our mandate will issue forthwith. See TEX. R. APP. P.

42.1(a)(1). As Shabazz is indigent, no costs are taxed. TEX. R. APP. P. 42.1(d).




                                               James T. Campbell
                                                   Justice




                                           2